DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted from 01/21/2021-11/17/2021 were filed after the mailing date of the claims on 11/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the examiner notes that the applicant has provided an enormous number of references (currently over 6000 references) on the IDS, many of which appear to have little or nothing to do with the details of the currently claimed invention (see, [e.g. US D751176 S directed to a design for an overhead shower, US 6104401 A directed to link filters, etc.]). The examiner has considered these references as well as possible given the large number of references and the time constraints involved in the examination process, but it is quite possible that any pertinent reference has been buried. If the applicants are aware of any specific reference that is pertinent to the specific claimed details of the presently claimed invention, they are asked to note which documents deserve any extra close consideration from such a large number of references that are supposedly “material to patentability” (see MPEP 609); as a part of such notification, they are asked to provide a brief explanation as to which elements of the references correspond to the claimed limitations, and to also specifically point out the page and line where the element is discussed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20160372365 Al, hereinafter Tang) in view of Shero et al (US 20140273428 A1, hereinafter Shero).
With regard to claim 1, Tang discloses a method of depositing a transition metal aluminum carbide film on a substrate within a reaction chamber by a cyclical deposition process, the method comprising; 
contacting the substrate with a first vapor phase reactant; (Step 120 contact substrate with metal precursor, see also Paragraph [0067])
purging the reaction chamber with a first main purge; (step 130 remove excess precursor)
contacting the substrate with a second vapor phase reactant by two or more micro pulsing processes, (See FIG. 1, where the steps 140 and 150 are repeated in step 160 until a desired thickness is achieved) wherein each micro pulsing process is a sub-cycle that comprises:
contacting the substrate with a micro pulse of a second vapor phase reactant; (step 140, chalcogenide precursor, see also Paragraph [0072], where the gas is pulsed) and
purging the reaction chamber with a micro purge...; (step 150, remove excess precursor) 
wherein each of the micro pulses of the second vapor phase reactant provides a concentration of the second vapor phase reactant into the reaction chamber; (see at least FIG. 1) and 
purging the reaction chamber with a second main purge, (Step 150, remove excess precursor, it should be noted that the last use of step 150 in the cycle would be the second main purge) 

Shero teaches providing a uniform concentration into the reaction chamber (Paragraph [0088]: “For example, where a reaction chamber tends to not hold pressure over time, it may be desirable to perform the treatment as a plurality of short pulses in order to maintain a relatively constant concentration within the reaction.”) wherein the titanium aluminum carbide (TiAIC) has an aluminum atomic-% greater than 20%. (Paragraph [0140]: “Films deposited using the above exemplary pulsing sequence contained, based on an atomic basis, about 17-20% Ti, about 17-27% Al...” where it should where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05))
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the aluminum percentage and uniform/constant concentration of Shero in the method of Tang.
One of ordinary skill would appreciate that content of aluminum in a layer requires routine experimentation of one of ordinary skill in the art for producing expected, known results, and that constant concentrations are desirable when chambers do not hold pressure over time (See Shero Paragraph [0088])

With regard to claim 2, Tang in view of Shero teaches the method of claim 1.
Tang further teaches wherein the cyclical deposition process comprises an atomic layer deposition process. (Paragraph [0052]: “According to some embodiments, a metal chalcogenide thin film is formed by an ALD-type process comprising multiple pulsing cycles...”)


With regard to claim 3, Tang in view of Shero teaches the method of claim 1.
Application/Control Number: 16/242,829 Page 6 Art Unit: 2812Tang further teaches wherein the cyclical deposition process comprises a cyclical chemical vapor deposition process. (Paragraph [0027]: “In some embodiments, methods of forming a metal chalcogenide film comprise an ALD cycle in which a metal source chemical and a chalcogen source chemical are alternatively and sequentially pulsed into a reaction space comprising a substrate. ”)

With regard to claim 4, Tang in view of Shero teaches the method of claim 1.
Tang further teaches wherein the first vapor phase reactant comprises one or more metal vapor phase reactants. (See at least FIG. 1, showing the metal precursor of step 120)

With regard to claim 5, Tang in view of Shero teaches the method of claim 1.
Tang further teaches wherein the one or more metal vapor phase reactants comprises at least one transition metal selected from the group consisting of titanium (Ti), zirconium (Zr), hafnium (Hf), vanadium (V), niobium (Nb), tantalum (Ta), chromium (Cr), molybdenum (Mo), and tungsten (W). (Paragraph [0009]: “In some embodiments the metal layer comprises at least one of the following: Ti... TIAIC...”)

With regard to claim 6, Tang in view of Shero teaches the method of claim 4.
Shero further teaches wherein the one or more metal vapor phase reactants comprises at least one of a transition metal chloride, a transition metal bromide, a transition metal iodide, or a transition metal fluoride. (Paragraph [0014]: “The metal-containing layer in some methods comprises TiAl, TaC, HfC, TaAlC, TiAISIC, TiAl B, TaAIB, TIAISIB, TaAl, TIAISIC TaAISiB, or HfAISIB....”)

One of ordinary skill would appreciate that at least TiAIB is one of a few well-known materials useful for forming metal thin films.

With regard to claim 7, Tang in view of Shero teaches the method of claim 1.
Tang further teaches wherein the second vapor phase reactant comprises a metalorganic precursor. (Paragraph [0137]: “It will be understood by one skilled in the art that any number of chalcogen precursors may be used. In some embodiments, the chalcogen precursor is selected from the following list:...dimethylselenide...”)

With regard to claim 8, Tang in view of Shero teaches the method of claim 7.
Shero further teaches wherein the metalorganic precursor comprises at least one of dimethylaluminumhydride (DMAH), or tritertbutylaluminum (TTBA). (Paragraph [0091]: “A second reactant preferably contributes carbon. In some embodiments, the second reactant comprises a metal and carbon, such as trimethylaluminum... can be deposited using tritertbutyl aluminum (TTBA) precursor compositions”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the trimethyl/tritertbutyl precursor of Shero in the method of Tang.
One of ordinary skill would appreciate that trimethylaluminum is one of a limited number of well-known precursors useful for forming layers with carbon and aluminum (See Paragraph [0091] of Shero)


With regard to claim 9, Tang in view of Shero teaches the method of claim 1.
Tang further teaches wherein each micro pulse of the second vapor phase reactant has a pulse time period of less than 2 seconds. (Paragraph [0068]: “In some embodiments the metal precursor contacts the substrate for about 0.01 seconds to about 60 seconds...” wherein the time falls within the range set by the claim, where it should where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05))

With regard to claim 10, Tang in view of Shero teaches the method of claim 1.
Tang further teaches wherein each micro purge has a purge time period of between 0.1 seconds and 10 seconds. (Paragraph [0070]: “Typical purging times are from about 0.05 to 20 seconds...” wherein the time falls within the range set by the claim, where it should where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05))

With regard to claim 11, Tang in view of Shero teaches the method of claim 1.
However, Tang in view of Shero does not explicitly teach wherein a thickness of the transition metal aluminum carbide is less than 20 nm.
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In the instant 

With regard to claim 12, Tang in view of Shero teaches the method of claim 11.
Tang further teaches wherein the first vapor phase reactant comprises a transition metal reactant (Paragraph [0103]: “the metal precursor is selected from compounds containing… Ni, Zn, Cd, Pb, In, Ga, Ge, Gd, Ta, Mo, and W.”) and the second vapor phase reactant comprises a metalorganic reactant.. (Paragraph [0137]: “It will be understood by one skilled in the art that any number of chalcogen precursors may be used. In some embodiments, the chalcogen precursor is selected from the following list:...dimethylselenide...”)


With regard to claim 13, Tang in view of Shero teaches the method of claim 12.
Shero further teaches wherein the titanium aluminum carbide (TiAIC) has an aluminum atomic-% greater than 20%. (Paragraph [0140]: “Films deposited using the above exemplary pulsing sequence contained, based on an atomic basis, about 17-20% Ti, about 17-27% Al...” where it should where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05))
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the aluminum percentage of Shero in the method of Tang.
One of ordinary skill would appreciate that content of aluminum in a layer requires routine experimentation of one of ordinary skill in the art for producing expected, known results.

With regard to claim 14, Tang in view of Shero teaches the method of claim 12.
Tang further teaches wherein a transition metal in the transition metal aluminum carbide film is selected from the group consisting of zirconium (Zr), hafnium (Hf), vanadium (V), niobium (Nb), tantalum (Ta), chromium (Cr), molybdenum (Mo), and tungsten (W). (Paragraph [0103]: “the metal precursor is selected from compounds containing… Ni, Zn, Cd, Pb, In, Ga, Ge, Gd, Ta, Mo, and W.”)

With regard to claim 15, Tang in view of Shero teaches the method of claim 12.
Shero further teaches wherein the transition metal aluminum carbide film comprises greater than 20 atomic % aluminum. (Paragraph [0140]: “Films deposited using the above exemplary pulsing sequence contained, based on an atomic basis, about 17-20% Ti, about 17-27% Al...” where it should where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05))
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the aluminum percentage of Shero in the method of Tang.
One of ordinary skill would appreciate that content of aluminum in a layer requires routine experimentation of one of ordinary skill in the art for producing expected, known results.

With regard to claim 16, Tang in view of Shero teaches the method of claim 12.
Tang further teaches wherein the titanium aluminum carbide (TiAIC) is deposited over a non- planar substrate with a step coverage greater than 90%. (See FIG. 4, where the layers 310 and 320 have a 100% step coverage)

With regard to claim 17, Tang in view of Shero teaches the method of claim 12.


With regard to claim 18, Tang in view of Shero teaches the method of claim 1.
Shero further teaches further comprising replenishing the concentration of the second vapor source at the source vessel to a substantially constant concentration during each micro purge. (Paragraph [0088]: “For example, where a reaction chamber tends to not hold pressure over time, it may be desirable to perform the treatment as a plurality of short pulses in order to maintain a relatively constant concentration within the reaction.” Thus, by pulsing the second vapor pulse of Tang as taught in Shero, the concentration is replenished and kept constant)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Tang to have a constant concentration as described in Shero.
One of ordinary skill would appreciate that constant concentrations are desirable when chambers do not hold pressure over time (See Shero Paragraph [0088])

With regard to claim 19, Tang in view of Shero teaches the method of claim 1.
It should be noted that the phrase “a device structure including a material film deposited by the method of claim 1” is a product by process limitation, and will not be given patentable weight. (See at least MPEP 2113)

With regard to claim 20, Tang in view of Shero teaches the method of claim 1.
Tang further teaches a reaction system (reaction space, see at least Paragraph [0005] of Tang) configured to perform the method of claim 1. (See FIGS. 1-4)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812